 Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 1 of 9


                                    SCHEDULE G


                               INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Landowner

 Yolanda Jackson Hernandez                    Cause No. 01-018840-01010 a/k/a 18-
 7601 South Valley View Rd.                   840-A, in the Probate Court of Hidalgo
 Donna, TX 78537                              County

 Daniel Jackson, Jr.                          Cause No. 01-018840-01010 a/k/a 18-
 7615 S. Valley View Rd.                      840-A, in the Probate Court of Hidalgo
 Donna, TX 78537                              County

 Apolonio Jackson, Jr.                        Cause No. 01-018840-01010 a/k/a 18-
 7621 S. Valley View Rd.                      840-A, in the Probate Court of Hidalgo
 Donna, TX 78537                              County

 Brenda Lee Jackson                           Est. of Lee Roy Jackson via Aff. of
 1307 Sun Valley St.                          Heirship, Document #: 1970-8070,
 San Juan, TX 78589                           Recorded June 11, 1970, Deed Records
                                              of Hidalgo County

 Narsedalia Jackson                           Est. of Lee Roy Jackson via Aff. of
 1307 Sun Valley St.                          Heirship, Document #: 1970-8070,
 San Juan, TX 78589                           Recorded June 11, 1970, Deed Records
                                              of Hidalgo County

 Edwardo Lee Jackson                          Aff. of Heirship, Document #: 1970-
 2012 E. 2nd St.                              8070, Recorded June 11, 1970, Deed
 Austin, TX 78702                             Records of Hidalgo County

 Oralia Jackson Santiago                      Aff. of Heirship, Document #: 1970-
 10011 Catfish Hollow                         8070, Recorded June 11, 1970, Deed
 San Antonio, TX 78224                        Records of Hidalgo County

 Jesse Lee Jackson, Jr.                       Cause No. 21-427-C, in the Probate
 310 McAllen St.                              Court of Hidalgo County
 Donna, TX 78537




                                                                         33
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 2 of 9


                                      Cause No. 21-427-C, in the Probate
Joe Lee Jackson                       Court of Hidalgo County
446 W. Hwy. 281
Donna, TX 78537
                                      Cause No. 21-427-C, in the Probate
Jaime Jackson                         Court of Hidalgo County
1417 Soderquist Rd.
Donna, TX 78537
                                      Cause No. 21-427-C, in the Probate
Carmela Barron Jackson                Court of Hidalgo County
446 W. Hwy. 281
Donna, TX 78537
                                      Est. of Leonardo Jackson, Jr.
Antonia Margarita Jackson Rodriguez
8281 E. Imlay City Rd.
Imlay City, MI 48444
                                      Est. of Leonardo Jackson, Jr.
Raymond Adam Jackson
156 Plum Creek Rd.
Lapeer, MI 48446
                                      Est. of Leonardo Jackson, Jr.
Leonard Thomas Jackson
156 Plum Creek Rd.
Lapeer, MI 48446
                                      Est. of Leonardo Jackson, Jr.
Ricardo Jackson
1832 Daley Rd.
Lapeer, MI 48446
                                      Est. of Leonardo Jackson, Jr.
Emilia Jackson
1128 Freemont Ave. NW
Grand Rapids, MI 49504
                                      Est. of Leonardo Jackson, Jr.
Angelica Jackson
3889 Yorkland Dr. NW, Apt. 1
Comstock Park, MI 49321
                                      Est. of Leonardo Jackson, Jr.
Andres Jackson
4140 8 Mile Rd.
Grand Rapids, MI 49544
                                      Est. of Samuel Jackson Brewster via
Samuel Brewster, Jr.                  Cause No. 26-706-C, in the Probate
1205 Victoria St.                     Court of Hidalgo County
Fairmont, MN 56031
                                      Est. of Samuel Jackson Brewster via
Lewis Brewster                        Cause No. 26-706-C, in the Probate
500 Home Street Apt 16C               Court of Hidalgo County
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 3 of 9


Fairmont, MN 56031-4453
                                        Est. of Samuel Jackson Brewster via
James Brian Brewster                    Cause No. 26-706-C, in the Probate
TOMIS ID: 00379532                      Court of Hidalgo County
Hardeman County Correctional Facility
Warden Hilton Hall, Jr.
2520 Union Springs Rd.
P.O. Box 549
Whitehall, TN 38075
                                        Est. of Samuel Jackson Brewster via
Gabriel Bryan Brewster                  Cause No. 26-706-C, in the Probate
412 N. Park St.                         Court of Hidalgo County
Fairmont, MN 56031
                                        Est. of Samuel Jackson Brewster via
David Brewster                          Cause No. 26-706-C, in the Probate
519 Gastel Circle, Apt. 2               Court of Hidalgo County
Edinburg, TX 78539
                                        Est. of Samuel Jackson Brewster via
Clemencia America Brewster Rodriguez    Cause No. 26-706-C, in the Probate
915 S. 7th St.                          Court of Hidalgo County
Brownfield, TX 79316
                                        Est. of Samuel Jackson Brewster via
Sandra Brewster                         Cause No. 26-706-C, in the Probate
500 Home St., Apt. 16B                  Court of Hidalgo County
Fairmont, MN 56031
                                        Cause No. 26-706-C, in the Probate
Melissa Cher Lewis                      Court of Hidalgo County
1219 Oakdale Ave.
Niles, MI 49120
                                        Cause No. 26-706-C, in the Probate
Virginia Sanchez                        Court of Hidalgo County
1720 Pin Oak Rd.
Edinburg, TX 78539
                                        Est. of George Brewster via Cause No.
Teresa Casarez Brewster                 26-706-C, in the Probate Court of
P.O. Box 554                            Hidalgo County
Donna, TX 78537
                                        Est. of George Brewster via Cause No.
Roxanne Brewster Rodriguez              26-706-C, in the Probate Court of
1224 Irvine Ave.                        Hidalgo County
Alamo, TX 78516
                                        Est. of George Brewster via Cause No.
Diane Brewster                          26-706-C, in the Probate Court of
1224 Irvine Ave.                        Hidalgo County
Alamo, TX 78516
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 4 of 9


Rosa Linda Brewster                 Est. of George Brewster, Jr. via Est. of
5117 Colemont Dr., Unit B           George Brewster via Cause No. 26-706-
Antioch, TN 37013                   C, in the Probate Court of Hidalgo
                                    County

Jacqueline Brewster                 Est. of George Brewster, Jr. via Est. of
409 Foothill Dr., Unit A            George Brewster via Cause No. 26-706-
Nashville, TN 37211                 C, in the Probate Court of Hidalgo
                                    County

Frances Brewster                    Est. of George Brewster, Jr. via Est. of
1222 Sioux Terrace                  George Brewster via Cause No. 26-706-
Madison, TN 37115                   C, in the Probate Court of Hidalgo
                                    County

Ventura Brewster Flores             Cause No. 26-706-C, in the Probate
P.O. Box 472                        Court of Hidalgo County
Donna, TX 78537

Amalia Brewster Sanchez             Cause No. 26-706-C, in the Probate
7381 South Valley Rd.               Court of Hidalgo County
Donna, TX 78537

Rose Brewster Dillard               Cause No. 26-706-C, in the Probate
7381 South Valley Rd.               Court of Hidalgo County
Donna, TX 78537

Jamie Lanay Brewster                Cause No. 26-706-C, in the Probate
7381 S. Valley View Rd.             Court of Hidalgo County
Donna, TX 78537

Luisa Brewster Gallardo             Cause No. 26-706-C, in the Probate
113 Armstrong Rd.                   Court of Hidalgo County
Donna, TX 78537

Trinidad Mata Jr.                   Est. of Susana Mata via Est. of Josefa
3999 Steelman Rd., Apt. 1           Jackson Olvera Ponce
Halls, TN 38040

Josefa Mata                         Est. of Susana Mata via Est. of Josefa
P.O. Box 13935                      Jackson Olvera Ponce
Edwardsville, KS 66111

Ray Mata                            Est. of Susana Mata via Est. of Josefa
412 Pitts St.                       Jackson Olvera Ponce
Pampa, TX 79065
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 5 of 9


Pablo Olvera                        Est. of Josefa Jackson Olvera Ponce
P.O. Box 197
Donna, TX 78537

Felipa Olvera Gutierrez             Est. of Josefa Jackson Olvera Ponce
P.O. Box 65
Donna, TX 78537

Eglantina Gutierrez Olvera          Est. of Francisco Olvera via Est. of
P.O. Box 351                        Josefa Jackson Olvera Ponce
Donna, TX 78537

Jorge D. Olvera                     Est. of Francisco Olvera via Est. of
4049 Concord Dr.                    Josefa Jackson Olvera Ponce
Abilene, TX 79603

Blanca Lydia Olvera Vasquez         Est. of Francisco Olvera via Est. of
123 W. Country Road 2195            Josefa Jackson Olvera Ponce
Kingsville, TX 78363

Ofelia Olvera-Ricker                Est. of Francisco Olvera via Est. of
2600 Demetrius Ave.                 Josefa Jackson Olvera Ponce
Las Vegas, NV 89101

Rolando Olvera                      Est. of Francisco Olvera via Est. of
110 Park Crest Dr.                  Josefa Jackson Olvera Ponce
Red Oak, TX 75154

Carolina Olvera Duran               Est. of Francisco Olvera via Est. of
P.O. Box 351                        Josefa Jackson Olvera Ponce
Donna, TX 78537

Francisco Olvera, Jr.               Est. of Francisco Olvera via Est. of
P.O. Box 523001                     Josefa Jackson Olvera Ponce
Miami, FL 33152

Felix Jackson Olvera                Est. of Francisco Olvera via Est. of
304 W. Candlewyck Dr., Apt. 1404    Josefa Jackson Olvera Ponce
Kalamazoo, MI 49001

Richard Cervantes                   Est. of Josefa Jackson Olvera Ponce
319 L Kirth Dr.
Houma, LA 70363

Robert Cervantes                    Est. of Marta Olvera via Est. of Josefa
1805 N. Birdnest Ln.                Jackson Olvera Ponce
Weslaco TX 78599
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 6 of 9



Irma Cervantes Castillo             Est. of Marta Olvera via Est. of Josefa
2605 Alabama St.                    Jackson Olvera Ponce
Weslaco, TX 78599

Eugenia Bueno Sanchez               Est. of Marta Olvera via Est. of Josefa
554 W. Hwy. 281                     Jackson Olvera Ponce
Donna, TX 78537

                                    Est. of Eutimio Jackson Sanchez via Aff.
Eutimio Sanchez, Jr.                of Heirship, Document #: 1990-181566,
Texas Dept. of Criminal Justice     Recorded October 4, 1990, Deed Records
Estelle Unit, TDCJ # 02093985       of Hidalgo County
264 FM 3478
Huntsville, TX 77320                Est. of Eutimio Jackson Sanchez via Aff.
                                    of Heirship, Document #: 1990-181566,
Larry B. Sanchez                    Recorded October 4, 1990, Deed Records
1105 Emerald Dr.                    of Hidalgo County
Weslaco, TX 78599

                                    Est. of Eutimio Jackson Sanchez via Aff.
Paula S. Botello                    of Heirship, Document #: 1990-181566,
P.O. Box 1151                       Recorded October 4, 1990, Deed Records
Elsa, TX 78543                      of Hidalgo County

                                    Est. of Eutimio Jackson Sanchez via Aff.
Hilaria Sanchez Castellanos         of Heirship, Document #: 1990-181566,
554 W. Hwy. 281                     Recorded October 4, 1990, Deed Records
Donna, TX 78537                     of Hidalgo County

                                    Est. of Eutimio Jackson Sanchez via Aff.
Lucinda Sanchez Hernandez           of Heirship, Document #: 1990-181566,
4804 Old La Blanca Rd.              Recorded October 4, 1990, Deed Records
Donna, TX 78537                     of Hidalgo County

                                    Est. of Eutimio Jackson Sanchez via Aff.
Natalia Sanchez                     of Heirship, Document #: 1990-181566,
465 Maria Elena St.                 Recorded October 4, 1990, Deed Records
Brownsville, TX 78521               of Hidalgo County

                                    Est. of Eutimio Jackson Sanchez via Aff.
                                    of Heirship, Document #: 1990-181566,
                                    Recorded October 4, 1990, Deed Records
Marissa Sanchez Hinojosa            of Hidalgo County
5000 Old Hwy. 81, Unit 36
New Braunfels, TX 78132
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 7 of 9


                                         Est. of Eutimio Jackson Sanchez via Aff.
Nelda Janet Sanchez Morales              of Heirship, Document #: 1990-181566,
1307 East Camelia Ave.                   Recorded October 4, 1990, Deed Records
Hidalgo, TX 78557                        of Hidalgo County

                                         Est. of Eutimio Jackson Sanchez via Aff.
Guadalupe Sanchez, Jr.                   of Heirship, Document #: 1990-181566,
1309 E. Hernandez Rd.                    Recorded October 4, 1990, Deed Records
Donna, TX 78537                          of Hidalgo County

Alberto J. Sanchez                       Aff. of Heirship, Document #: 1990-
8808 Flamingo Dr.                        181566, Recorded October 4, 1990, Deed
Donna, TX 78537                          Records of Hidalgo County

Pedro J. Sanchez                         Aff. of Heirship, Document #: 1990-
P.O. Box 292                             181566, Recorded October 4, 1990, Deed
La Ward, TX 77970                        Records of Hidalgo County

Rogelio Sanchez                          Aff. of Heirship, Document #: 1990-
2914 Peace Ave.                          181566, Recorded October 4, 1990, Deed
Mission, TX 78574                        Records of Hidalgo County

                                         Est. of Juan J. Sanchez via Aff. of
Maria Angelita Castillo Cordova          Heirship, Document #: 1990-181566,
P.O. Box 674                             Recorded October 4, 1990, Deed Records
Donna, TX 78537                          of Hidalgo County

                                         Est. of Natalia Sanchez Castillo via Aff.
Ernesto Castillo                         of Heirship, Document #: 1990-181566,
617 Holfords Prairie Rd., Trailer 1009   Recorded October 4, 1990, Deed Records
Lewisville, TX 75056                     of Hidalgo County

                                         Est. of Natalia Sanchez Castillo via Aff.
Felipe Castillo, Jr.                     of Heirship, Document #: 1990-181566,
1250 Robert S. Light, #5203              Recorded October 4, 1990, Deed Records
Buda, TX 78610                           of Hidalgo County

                                         Est. of Natalia Sanchez Castillo via Aff.
Noemi Garcia Castillo                    of Heirship, Document #: 1990-181566,
1108 Laurie Dr.                          Recorded October 4, 1990, Deed Records
Donna, TX 78537                          of Hidalgo County

                                         Est. of Rene Castillo via Est. of Natalia
                                         Sanchez Castillo via Aff. of Heirship,
Rene Castillo, Jr.                       Document #: 1990-181566, Recorded
1108 Laurie Dr.                          October 4, 1990, Deed Records of
Donna, TX 78537                          Hidalgo County
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 8 of 9


Cindy Castillo
1108 Laurie Dr.                     Est. of Rene Castillo via Est. of Natalia
Donna, TX 78537                     Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Ashley Nicole Castillo
1108 Laurie Dr.                     Est. of Rene Castillo via Est. of Natalia
Donna, TX 78537                     Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Israel Castillo, Jr.
5902 Ayers St., Lot 139             Est. of Rene Castillo via Est. of Natalia
Corpus Christi, TX 78415            Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Justin Castillo
5902 Ayers St., Lot 139             Est. of Israel Castillo via Est. of Natalia
Corpus Christi, TX 78415            Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Natalie Roxanne Castillo
5902 Ayers St., Lot 139             Est. of Israel Castillo via Est. of Natalia
Corpus Christi, TX 78415            Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Guadalupe Sanchez Cano
529 W. Hwy. 281                     Est. of Israel Castillo via Est. of Natalia
Donna, TX 78537                     Sanchez Castillo via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
                                    October 4, 1990, Deed Records of
                                    Hidalgo County
Maria Del Rosario Sanchez
410 Habanero Dr.                    Est. of Hilaria Jackson Sanchez
Donna, TX 78537                     Fernandez via Aff. of Heirship,
                                    Document #: 1990-181566, Recorded
Norma Sanchez                       October 4, 1990, Deed Records of
P.O. Box 681                        Hidalgo County
Donna, TX 78537
                                    Aff. of Heirship, Document #: 2017-
Gaspar Sanchez, Jr.                 2842136, Recorded August 17, 2017,
410 Habanero Dr.                    Deed Records of Hidalgo County
Donna, TX 78537
Case 7:19-cv-00409 Document 109 Filed on 02/24/20 in TXSD Page 9 of 9


Thelma Sanchez                         Aff. of Heirship, Document #: 2017-
P.O. Box 681                           2842136, Recorded August 17, 2017,
Donna, TX 78537                        Deed Records of Hidalgo County

Jennifer Janell Sanchez                Aff. of Heirship, Document #: 2017-
410 Habanero Dr.                       2842136, Recorded August 17, 2017,
Donna, TX 78537                        Deed Records of Hidalgo County

Laura Morgan Richey                    Aff. of Heirship, Document #: 2017-
6901 Creedmoor Dr.                     2842136, Recorded August 17, 2017,
Austin, TX 78719                       Deed Records of Hidalgo County

Claude Henry Richey, Jr.               Aff. of Heirship, Document #: 2017-
16802 ForthLoch Ct.                    2842136, Recorded August 17, 2017,
Houston, TX 77084                      Deed Records of Hidalgo County

William Edgar Richey                   Est. of Mary Jane Richey via Est. of
2305 Millennium Ln.                    Claude Henry Donohoe Richey via Est.
Reston, VA 20191                       of William Edgar Richey

Mary Azam                              Est. of Mary Jane Richey via Est. of
232 Carnoustie                         Claude Henry Donohoe Richey via Est.
Meadowlakes, TX 78654                  of William Edgar Richey

                                       Est. of Mary Jane Richey via Est. of
                                       Claude Henry Donohoe Richey via Est.
                                       of William Edgar Richey

                                       Est. of William Edgar Richey

Hidalgo County                         Tax Authority
Pablo “Paul” Villarreal, Jr.
Tax Assessor-Collector
2804 S. Business Hwy 281
Edinburg, TX 78539
FOR SUBORDINATION PURPOSES
ONLY
Military Highway Water Supply
Corporation                            Right of Way Easement, Document #:
P.O. Box 250                           1980-4710, Recorded February 12, 1980,
Progreso, TX 78579                     Deed Records of Hidalgo County
Military Highway Water Supply
Corporation
Ramon Rosales Jr. (Registered Agent)
4000 US Highway 281
Mercedes, TX 78570
